Citation Nr: 1414523	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in this matter.  The Board received the VHA opinion in February 2014, and sent the Veteran a copy for review and an opportunity to respond.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In February 2014, the Veteran responded to the VHA opinion with additional argument and evidence in support of his claim and expressly indicated that he was not waiving RO initial consideration of the submission, but wanted it considered by the RO.  He is entitled to such due process.

Further, the Veteran states that in 1968 he underwent a flight physical at Griffiths Air Force Base (AFB), and in 1979/80 had a service physical for enlistment in the Reserves at Selfridge AFB (records of which are allegedly pertinent to his claim).  As existing records of any such evaluations are of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive development (to include contacting the Veteran's Reserve unit and all records storage facilities for retired Reserve members of the Air Force Reserves) to secure for the record the complete STRs from the Veteran's Reserve service (and specifically reports of all enlistment/periodic examinations for Reserve duty).  If such records are not located, it should be so certified, and the scope of the search must be noted.    

2. Thereafter, the RO should review the entire record, to specifically include the Veteran's February and March 2014 submissions of statements and evidence in support of his claim, arrange for any further development deemed necessary, and readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

